     Case 2:18-cv-01851-PA-JC Document 19 Filed 02/24/21 Page 1 of 2 Page ID #:2061



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    PATRICK WILLIAMS,                     )   Case No. 2:18-cv-01851-PA-JC
                                            )
12                                          )   ORDER ACCEPTING FINDINGS,
                           Petitioner,      )   CONCLUSIONS, AND
13                                          )   RECOMMENDATIONS OF
                    v.                      )   UNITED STATES MAGISTRATE
14                                          )   JUDGE
                                            )
15    J. GASTELO, Warden,                   )
                                            )
16                                          )
                          Respondent.       )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the January 12, 2021 Report and Recommendation of United
21
   States Magistrate Judge (“Report and Recommendation”). The Court approves
22
   and accepts the Report and Recommendation.
23
          IT IS HEREBY ORDERED that the Petition is denied, this action is
24
   dismissed with prejudice and Judgment be entered accordingly.
25
   ///
26
   ///
27
   ///
28
     Case 2:18-cv-01851-PA-JC Document 19 Filed 02/24/21 Page 2 of 2 Page ID #:2062



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3         IT IS SO ORDERED.
 4
 5 DATED: February 24, 2021
 6
 7                                 ________________________________________
 8                                 HONORABLE PERCY ANDERSON
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
